UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-5114



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSEPH LEVI PLUMBER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:04-cr-00024-WLO)


Submitted:   July 25, 2007                 Decided:   August 15, 2007


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Gregory Davis,
Assistant Federal Public Defender, Winston-Salem, North Carolina,
for Appellant.   Paul Alexander Weinman, Assistant United States
Attorney, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Joseph Levi Plumber appeals a district court judgment

revoking his supervised release and sentencing him to twenty-one

months' imprisonment.      On appeal, Plumber's attorney filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), claiming

there are no meritorious issues on appeal, but stating that Plumber

has directed him to raise the issue of whether the sentence imposed

was unreasonable and in violation of United States v. Booker, 543

U.S. 220 (2005).    Plumber was given notice of his right to file a

pro se supplemental brief, but did not do so.       Finding no error, we

affirm.

          This Court reviews a district court’s revocation of

supervised release and a sentence imposed after a revocation of

supervised release for an abuse of discretion.             United States v.

Davis, 53 F.3d 638, 642-43 (4th Cir. 1995).          The district court

need only find a violation of a condition of supervised release by

a preponderance of the evidence.           See 18 U.S.C.A. § 3583(e)(3)

(2000); Johnson v. United States, 529 U.S. 694, 700 (2000).            After

thoroughly reviewing the record, we find the district court did not

abuse its discretion by revoking Plumber’s supervised release.

          This     Court   will   affirm    a   sentence     imposed   after

revocation of supervised release if it is within the applicable

statutory maximum and is not plainly unreasonable.            United States

v. Crudup, 461 F.3d 433, 437, 439-40 (4th Cir. 2006), cert. denied,


                                  - 2 -
127 S. Ct. 1813 (2007).        Although the district court must consider

the Chapter 7 policy statements and the requirements of 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2007), and 18 U.S.C.A. § 3583 (West

2000 & Supp. 2007), “the [district] court ultimately has broad

discretion to revoke its previous sentence and impose a term of

imprisonment up to the statutory maximum.” Crudup, 461 F.3d at 439

(internal quotation marks and citations omitted); United States v.

Johnson, 445 F.3d 339, 345 (4th Cir. 2006) (stating that district

court   need   not     “robotically     tick    through    §     3553(a)’s   every

subsection” or       “explicitly discuss every § 3553(a) factor on the

record”).

            Here,      the   advisory    guideline       range    for    Plumber’s

violation was eight to fourteen months based upon his Grade B

violation.     U.S. Sentencing Guidelines Manual § 7B1.4.                  Because

Plumber was originally convicted of class C felonies, the statutory

maximum     sentence    that   could    be     imposed    upon    revocation    of

supervised release was twenty-four months. 18 U.S.C. § 3583(e)(3).

Here, the district court stated its reasoning, and imposed the

twenty-one month sentence that Plumber requested.                       See United

States v. Moulden, 478 F.3d 652, 658 (4th Cir. 2007) (upholding

sentence above Chapter 7 range and stating that the Court “cannot,

and will not, hold that it is unreasonable for a sentencing court

to take account not only the severity of the violations, but also




                                       - 3 -
their number, in fashioning a revocation sentence”).   We find the

sentence is not plainly unreasonable.

          Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.   Accordingly, we affirm

the district court’s judgment.     This court requires counsel to

inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review.       If the client

requests a petition be filed, but counsel believes such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.   Counsel’s motion must state that

a copy thereof was served on the client.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 4 -